Title: To John Adams from David Grieve, 12 July 1799
From: Grieve, David
To: Adams, John



Respected Friend,
New Bedford Massachusetts ca. 12 July 1799

As a friend, and benefactor to thy Country, I wish to inform thee, that I have constructed a Small Boat that will (by the force of the stream acting upon machinery attached to it) go up a River against the entire force of the current, thus much we know from actual experiment. And I verely believe that a Boat carrying from fifty to one hundred tons, and navigated with two or three men may be made to go down from fort Pit, to New Orleans in the Spring, and return again in Autumn, the freshets at that Season will facilitate the assent of the Boat. My engagements at present are such that it is not in my power, to make an experiment upon a large scale upon a sutable River. This makes me solicitous to make known the principle in order that some person may make tryal, and if it is found to answer the end proposed, it may be made of imediate use to our Country. If fortunately this should excite a desire in thee to know more of the subject, my friend, L. Williams Esquire MC—who has seen the moddle in operation will be pleased to explain the principle to thee. Thinking the knowledge of a discovery which bids fair to become of very great use to our in land, navegation would give thee pleasure. I have ventured to address thee, And hope if there is anything improper in my haveing done so, those will have the goodness to pardon me. I am with Sentiments of esteem and respect thy Assuerd Friend,

David Grieve